DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy H. Caine, Reg. No. 74025 on 2/1/2022. 
The application has been amended as follows: 
Claims 10 is cancelled.
Claims 1 and 11-12 are currently amended herein.

Claim 1 (Currently Amended): An image search system, comprising:
at least one processor; and 
at least one memory device that stores a plurality of instructions, which when executed by the at least one processor, causes the at least one processor to:
classify, into a plurality of first clusters, a first plurality of feature vectors, each indicating a feature of an image, and the plurality of feature vectors being included in a feature vector space;

classify, into a plurality of second clusters, a second plurality of feature vectors belonging to any one of the plurality of first clusters;
generate a plurality of second representative vectors, each of which represents any one of the plurality of second clusters;
calculate scalar values indicating a degree of similarity between each of the first plurality of feature vectors and one of the plurality of first representative vectors corresponding to each of the first/second first plurality of feature vectors and calculate scalar values between each of the second plurality of feature vectors and one of the plurality of second representative vectors corresponding to [[the]] each of the second plurality of first/second feature vectors;
calculate, for each of images, a feature value indicating a feature that depends on each of the plurality of first and second representative vectors based on the scalar values; 
create a search index associated with the calculated feature value; and 
search for an image similar to a query image based on the search index and a feature value acquired from the query image.

Claim 11 (Currently Amended): An image search method, comprising:
classifying, into a plurality of first clusters, a plurality of first feature vectors, each indicating a feature of an image and the plurality of feature vectors being included in a 
classifying, into a plurality of second clusters, a second plurality of feature vectors belonging to any one of the plurality of first clusters with at least one processor operating with a memory device in a search server so as to generate a plurality of second representative vectors, each of which represents any one of the plurality of second clusters;
calculating, with at least one processor operating with a memory device in a search server, scalar values indicating a degree of similarity between each of the first plurality of feature vectors and one of the plurality of first representative vectors corresponding to each of the first/second first plurality of feature vectors and calculate scalar values between each of the second plurality of feature vectors and one of the plurality of second representative vectors corresponding to each of the second plurality of feature vectors;
calculating, for each of images, a feature value indicating a feature that depends on each of the plurality of first and second representative vectors based on the scalar values with at least one processor operating with a memory device in a search server; 
creating, with at least one processor operating with a memory device in a search server, a search index associated with the calculated feature value; and
searching for an image similar to a query image based on the search index and a feature value acquired from the query image.

Claim 12 (Currently Amended): A non-transitory computer readable storage medium storing a plurality of instructions, wherein when executed by at least one processor, the plurality of instructions cause the at least one processor to:
classify, into a plurality of first clusters, a first plurality of feature vectors each indicating a feature of an image and the first plurality of feature vectors being included in a feature vector space;
generate a plurality of first representative vectors, each of which represents any one of the plurality of first clusters;
classify, into a plurality of second clusters, a second plurality of feature vectors belonging to any one of the plurality of first clusters;
generate a plurality of second representative vectors, each of which represents any one of the plurality of second clusters;
calculate scalar values indicating a degree of similarity between each of the first plurality of feature vectors and one of the plurality of first representative vectors corresponding to each of the first/second first plurality of feature vectors and calculate scalar values between each of the second plurality of feature vectors and one of the plurality of second representative vectors corresponding to each of the second plurality of feature vectors;
calculate, for each image, a feature value indicating a feature that depends on each of the plurality of first and second representative vectors based on the scalar values; 
create a search index associated with the calculated feature value; and
search for an image similar to a query image based on the search index and a feature value acquired from the query image.

Response to Amendment
Claims 1-3, 7-9 and 11-12 are pending in this application.
Claim rejections 35 USC 112(b) on claims 1-3 and 7-10 are withdrawn.
Claim rejections 35 USC 101 on claims 1, 8 and 11-12 are withdrawn.
Claim rejections 35 USC 103 on claims 1-3, 7-8 and 10-12 are withdrawn.
Claims 1-3, 7-9 and 11-12 are allowed in this Office Action (Renumber as 1-8).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closet prior art Cevahir et al. (U.S. Publication Number 2015/0016729, hereafter referred to as “Cevahir”). Cevahir teaches that the upper representative vector distance calculating unit 83 calculates distances between each of the plurality of upper representative vectors and the query feature vector using the plurality of parallel processors 41([0087]), and the image search unit 52 calculates a distance between each of the plurality of query feature vectors and the image feature vector 22 belonging to the selected image feature cluster, and selects one or a plurality of image feature vectors 22 ([0095]). However, the prior arts of made record fail to teach to calculate, for each image, a feature value indicating a feature that depends on each of the plurality of first and 
Claims 2-3 and 7-9 depend from claim 1are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

February 2, 2022